DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/23/2021 has been entered.

2.	This Non-Final Office Action is in response to Applicant’s RCE filing on 12/23/2021. Claims 1-3 are currently pending. The earliest effective filing date of the present application is 05/14/2019.


Notice of Pre-AIA  or AIA  Status
3.	The present application is being examined under the AIA  first to file provisions.

Claim Objections
4.	Claims 1 and 2 are objected to because of the following informalities:  Claim 1, line 20 misspelling “reaplcement.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the display device" in line 26. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a series of steps for determining a battery deterioration and finding a replacement, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interaction. This judicial exception of claim 3 (similarly claim 1) is not integrated into a practical application because executing stored program instruction to acquire a travel history from an electric-powered vehicle on which a replaceable battery is mounted, using the acquired travel history to estimate a deterioration state of the replaceable battery on the electric-powered vehicle, and store the estimated deterioration state in association with information for identifying the electric-powered vehicle; executing stored program instructions to execute a transmission request for deterioration information indicating the deterioration state of the replaceable battery mounted on the electric-powered vehicle; executing stored program instructions to store inventory information on an inventory of a replacement battery for replacing the battery, the replacement battery being carried by a shop; when the transmission request for the deterioration information is executed, executing stored program instructions to transmit the deterioration information; and when receiving information on a replacement condition for the replacement battery mounted on the electric-powered vehicle, executing stored program instructions to transmit the inventory information corresponding to the replacement battery that satisfies the replacement condition and displaying a list of replacement batteries based on the inventory information that satisfies the replacement condition, and receiving a selection request that selects a replacement battery from the list of replacement batteries displayed1 do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception 
Claim 2 only furthers the steps for determining a battery deterioration and finding a replacement, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial or legal interaction. Claim 2 is not integrated into a practical application because wherein the replacement condition includes at least one of: information on a degree of deterioration of the replacement battery, information on a fee for replacement with the replacement battery, and information on a manufacturer of the replacement battery do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use.  Claim 2 does not add the additional elements in separately or in combination do not add significantly more. Therefore, claims 1-3 are rejected under 35 U.S.C. 101 as an abstract idea. 
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatenable by U.S. Pat. Pub. No. 2013/0015982 to Matsumoto et al. (“Matsumoto”) in view of U.S. Pat. Pub. No. 2007/0108946 to Yamaguchi et al. (“Yamaguchi”) in further view of U.S. Pat. Pub. No. 2014/0028681 to Hirayama et al. (“Hirayama”) in further view of U.S. Pat. Pub. No. 2003/0184306 to Bertness et al. (“Bertness”)..

11.	With regards to claim 1 (Similarly claim 3), Matsumoto disclosed the limitations of,
	a server programmed to acquire data2 from an electric-powered vehicle on which a replaceable battery is mounted, uses the acquired data to estimate a deterioration state of the replaceable battery on the electric-powered vehicle, and stores the estimated deterioration state in association with information for identifying the electric-powered vehicle3 (See [0023] discussing data collection system (5), which consist of battery information collection server (6) and a battery information analysis section (8). The examiner is interpreting the data collection system as the server. See also [0036] discussing the battery information collection server (6) storing battery deteriation based on current, voltage, temperatures, resistance, and state of charge. See further [0006] discussing the system is for electric or hybrid vehicles.); 
a first terminal that is programmed to communicate with the server, and executes, for the server, a transmission request for deterioration information indicating the estimated deterioration state of the replaceable battery mounted on the electric-powered vehicle (See Fig. 1 and [0036] discussing the monitoring unit of vehicle (1), which is mounted to the vehicle and monitors the battery information including deteriation, transmitting the information to the battery information collection server (6).) ; 
a second terminal that is programmed to …, and store inventory information on an inventory of a replacement battery for replacing the replaceable battery, the replacement battery being carried by a shop (See [0025] and [0058] discussing the part replacement time acquisition information database (14), which stores and transmits to the server identification information of the part before and after replacement by a shop.), wherein 
when4 the transmission request for the deterioration information is executed at the first terminal, the server is programmed to transmit the deterioration information to the first terminal (See Fig. 1 and [0036] discussing the monitoring unit of vehicle (1), which is mounted to the vehicle and monitors the battery information including deteriation, transmitting the information to the battery information collection server (6).), and 
when5 the second terminal receives, …, information on a replacement condition for the replaceable battery mounted on the electric-powered vehicle, the second terminal is programmed to transmit, …, the inventory information corresponding to the replacement battery that satisfies the replacement condition (See [0025] and [0058] discussing the part replacement time acquisition information database (14), which stores and transmits to the server identification information of the part before and after replacement by a shop. See also Fig. 1 depicting the collection of data buy the data collection system (5.)), 
Matsumoto is silent on the limitation of,
travel history used to estimate deteriation 
However, Yamaguchi teaches at [0006] that it would have been obvious to one of ordinary skill in the battery art to include the ability to use travel history to estimate deteriation 
Therefore, it would have been obvious for one of ordinary skill in the battery art before the effective filing date of the claimed invention to have modified the teachings of Matsumoto to include the ability to use travel history to estimate deteriation, as disclosed by Yamaguchi. One of ordinary skill in the art would have been motivated to make this modification in order to determine battery life (Yamaguchi [0006]).  
Matsumoto and Yamaguchi are silent on the limitation of,
a second terminal that communicates with the first terminal,
However, Hirayama teaches at [0024] and [0030] that it would have been obvious to one of ordinary skill in the battery art to include the ability to have a second terminal that communicates with the first terminal (See [0024] and [0030] discussing the server, EV controller, and the client terminal being able to communicate through the home gateway and LAN communication between the controller and the terminal. The examiner is interpreting the EV controller and the client terminal as the first and second terminal.). 
Therefore, it would have been obvious for one of ordinary skill in the battery art before the effective filing date of the claimed invention to have modified the teachings of Matsumoto and Yamaguchi to include the ability to have a second terminal that communicates with the first terminal, as disclosed by Hirayama. One of ordinary skill in the art would have been motivated to make this modification in order to manage the battery (Hirayama [0037]).  
Matsumoto, Yamaguchi, and Hirayama are silent on the limitation of,
	wherein the second terminal is further programmed to generate a list of reaplcement batteries based on the replacement condition, and to transmit the list of replacement batteries to the first terminal; and
wherein the first terminal is further programmed to display the list of replacement batteries on a display of the first terminal and to receive a selection request from via an input device of the first terminal to select a replacement battery from the list of replacement batteries.  
However, Bertness teaches at [0027] that it would have been obvious to one of ordinary skill in the battery art to include the ability to generate a list of replacement batteries and allow 
Therefore, it would have been obvious for one of ordinary skill in the battery art before the effective filing date of the claimed invention to have modified the teachings of Matsumoto, Yamaguchi, and Hirayama to include the ability to generate a list of replacement batteries and allow the user to select from the list, as disclosed by Bertness. One of ordinary skill in the art would have been motivated to make this modification in order to allow customer to make decisions about a battery based upon cost or branding (Bertness [0027]).  
	
12.	With regards to claim 2, Matsumoto disclosed the limitations of,
wherein the replacement condition includes at least one of: 
information on a degree of deterioration of the replacement battery, 
information on a fee for replacement with the replacement battery, and 
information on a manufacturer of the replacement battery (See [0025] and [0058] discussing the part replacement time acquisition information database (14), which stores and transmits to the server identification information of the part before and after replacement by a shop. Examiner is interpreting part identification information to include manufacturing information ).  


Response to Arguments
13.	Applicant's arguments filed 11/16/2021 as to35 U.S.C. §101 have been fully considered but they are not persuasive. 
Applicant argues with regards to §101 that “a real world practical application of any abstract ideas is defined, and the rejection is believed to be overcome.” Examiner disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Further, Applicant’s argument that the claims amount to be “practical application” is not persuasive because a practical application (making suggestions on a replacement battery) of conventional computer technologies is not a technical solution to a technical problem. Instead the argued practical application represent improvements to the abstract idea of the certain methods of organizing human activity as discussed above. In contrast, the 2019 PEG cite to “a modification of Internet hyperlink protocol to dynamically produce a dual-source hybrid web page” (i.e., the invention of DDR Holdings) to demonstrate an “improvement in the function of a computer or an improvement to other technology or technical field.” That is the claimed invention appear to be directed towards improvements to business practices (i.e., to save time and effort) rather than technical/technological improvements to those disclosed in, for example, DDR Holdings and Examples 37-42 of the 2019 PEG. 

14.	Applicant’s arguments, see Remarks, filed 11/16/2021, with respect to the rejection(s) of claim(s) 1-3 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Matsumoto, Yamaguchi, Hirayama, and Bertness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407.  The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                            Michael.walker@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes bolded text represents the abstract idea.
        2 Examiner is using unbolded language to provide context.
        3 Examiner notes that the vehicle being an electric-powered vehicle is intended use. See MPEP§2114.
        4 This “when” limitation is a conditional limitation under the broadest reasonable interpretation does not have to be satisfied for the method claim. See MPEP §2111.04.
        5 This “when” limitation is a conditional limitation under the broadest reasonable interpretation does not have to be satisfied for the method claim. See MPEP §2111.04.